Citation Nr: 0108049	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-05 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to increased evaluation for service-connected 
left inguinal hernia, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from September 1961 to January 
1966.

This appeal arises from a December 1999 rating decision of 
the Providence, Rhode Island, Regional Office (RO) which 
evaluated the veteran's left inguinal hernia as being 10 
percent disabling.  The notice of disagreement (NOD) was 
received in January 2000.  The statement of the case (SOC) 
was issued to the veteran in February 2000.  The veteran's 
substantive appeal was received in March 2000.


FINDING OF FACT

Although there is medical evidence that the veteran has a 
postoperative recurrent left inguinal hernia, the medical 
evidence of record also shows that the hernia is readily 
reducible.


CONCLUSION OF LAW

The criteria for an increased disability evaluation for 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2096-
99 (2000) (to be codified as amended at 38 U.S.C.A. §§ 5107, 
5103, 5103A); 38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 
4.2, 4.10, 4.114, Diagnostic Code 7338 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran made his initial service connection claim for 
left inguinal hernia in April 1986.  The RO granted service 
connection in September 1986, and determined that the 
veteran's condition was noncompensable.  

The veteran made further contact with the RO in May 1999, 
stating that his inguinal hernia had recurred, and requesting 
a VA examination.  He indicated that he had been seen in 
April 1999 at Dartmouth Hitchcock Medical Center for his 
hernia.

The RO received medical records from The Hitchcock Clinic in 
September 1999.  According to the examination report, 
Christopher Allen, M.D. had seen the veteran in April 1999 
for a periodic health review.  Dr. Allen noted that the 
veteran's personal, social, and family history were recorded 
in a note of December 1994.  He stated that the veteran had a 
"small left inguinal hernia present for 20 years with no 
change in size."  The report indicates that the hernia had 
not produced pain and that he discussed the "pros and cons" 
of surgical hernia repair with the veteran.  His opinion was 
that, because the hernia had been present for 20 years with 
no change, it was "hard to argue in favor of getting it 
repaired."

The veteran was afforded a VA medical examination in 
September 1999.  In his report, the examiner noted that the 
veteran's claims folder had been reviewed in conjunction with 
the examination.  He noted the veteran's complaint of a 
problem with his left inguinal area, and that surgery had 
been performed in the "1963-1964 time frame" to repair a 
left inguinal hernia.  A left inguinal hernia was found, and 
the veteran's desire to have it repaired in the VA hospital 
system was noted.  On physical examination, the examiner 
found a large left inguinal hernia, which was noted as being 
readily reducible.  The examiner did not indicate the 
necessity of repair.  Diagnosis was recurrent left inguinal 
hernia.  

In a December 1999 rating decision, the RO determined that an 
increased rating was indicated for the veteran's left 
inguinal hernia, and evaluated the condition at 10 percent 
disabling.  It noted that a higher evaluation was not 
warranted because the hernia was readily reducible, as 
demonstrated by the medical evidence of record.

The veteran filed his NOD in January 2000, indicating his 
disagreement with the RO's rating decision and the two 
medical evaluations on which it was based.  He stated that 
the information utilized to evaluate his condition did not 
accurately reflect his physical limitations.  He maintained 
that his intestine did protrude into the left scrotum, which 
he corrected by pushing the protruding intestine up and back 
into place.  He also stated that he had a frequent dull ache 
on exertion that served "as a constant reminder to stop 
whatever it is I'm doing and/or alter my pace."  With regard 
to the examination report from Dr. Allen, the veteran noted 
that the physician had been "in a hurry and running behind 
scheduled appointments and told me to come back if I wished a 
referral for an operation."  

The SOC was issued in February 2000.  The evidence considered 
by the RO in rendering its decision to deny the veteran's 
request for an increased rating was discussed.  The RO noted 
Dr. Allen's conclusion that the hernia was easily reducible 
and not tender, and that surgery was not indicated.  
Concerning the VA examination, the RO pointed out that 
physical examination revealed a large left inguinal hernia 
that was readily reducible.  It also noted that the veteran 
was not wearing a truss or belt.  The RO stated that a higher 
evaluation of 30 percent was not indicated because the 
medical evidence demonstrated that the hernia was readily 
reducible.

The veteran's substantive appeal was received in March 2000.  
He stated his belief that his service-connected hernia should 
be evaluated at 30 percent disabling due to his contention 
that it was not readily reducible.  In a statement also 
received in March 2000, the veteran maintained that the 
hernia was painful and at times prevented sleep, and again 
urged that a 30 percent disability rating was warranted. 


II.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed.  The report of an April 1999 private 
medical examination is of record.  A VA examination was 
performed in September 1999.  We find that these examinations 
are adequate concerning the issue at hand.  We also find that 
there is no indication, nor has it been contended, that there 
are relevant post-service medical records available that 
would support the veteran's claim and are not of record.  
Therefore, no further assistance to the veteran is required 
in order to comply with VA's duty to assist a claimant in 
developing evidence in conjunction with his or her claim, 
previously mandated by 38 U.S.C.A. § 5107(a) (West 1991), and 
currently embodied in the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that he medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory, and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

The disability at issue has been evaluated under Diagnostic 
Code 7338, for inguinal hernia.  The pertinent portion of 
that regulation is set forth below:

Large, postoperative, recurrent, not well 
supported 
under ordinary conditions and not readily 
reducible, when considered inoperable 
........................... 60

Small, postoperative recurrent, or 
unoperated irremediable, not well 
supported by truss, or not 
readily reducible ........................................ 30

Postoperative recurrent, readily 
reducible and well supported by truss or 
belt .............................. 10

38 C.F.R. § 4.114. Diagnostic Code 7338 (2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 4.3.  The rule 
regarding benefit of reasonable doubt does not apply in this 
case because the preponderance of evidence is unfavorable to 
the claim.

The April 1999 examination performed by Dr. Allen indicated a 
left inguinal hernia, present for 20 years, with no change in 
size.  Physical examination revealed an easily reducible, 
non-tender hernia of 2.0 centimeters across.  He discussed 
the "pros and cons" of surgical repair with the veteran, 
but concluded that the veteran's symptomatology did not 
indicate surgery.  The Board notes the veteran's contention 
that Dr. Allen told him to return if he wished a referral for 
surgery.  The record does not reflect, nor does the veteran 
contend, that he sought a surgical referral for his left 
inguinal hernia.

The September 1999 VA examination also revealed a left 
inguinal hernia that was readily reducible.  The examination 
report indicates review of the veteran's claims file by the 
examiner.  The fact that the veteran wore neither belt nor 
truss was noted.  Thre is no indication that such a device 
was discussed or suggested.  The record also fails to 
indicate whether the examination included a discussion of 
possible surgical repair of the veteran's left inguinal 
hernia.

As noted above, an inguinal hernia that is postoperative, 
recurrent, and readily reducible will be evaluated as 10 
percent disabling.  38 C.F.R. § 4.114, DC 7338.  There is 
competent medical evidence that the veteran's inguinal hernia 
is in fact readily reducible.  Both examination reports upon 
which the Board depends specifically note that the veteran's 
left inguinal hernia is readily reducible.  Accordingly, the 
Board is unable to find that a rating in excess of 10 percent 
is warranted.  The Board notes the veteran's claim that his 
inguinal hernia is not readily reducible and that it causes 
him constant discomfort.  However, the medical evidence of 
record, which is contemporaneous with the December 1999 
rating decision, fails to indicate that the veteran's 
symptomatology meets the criteria for a higher rating set out 
by law.  A disability rating of 30 percent requires evidence 
that the hernia is not readily reducible.  As discussed 
above, there is sufficient medical evidence demonstrating 
that the veteran's hernia is in fact readily reducible.

In making this determination, the Board has carefully 
considered the veteran's contentions.  While his testimony is 
considered insofar as he described his symptoms and belief in 
the merits of his claim, he is not competent to offer a 
medical opinion as to any clinical findings that would 
support his claim for an increased evaluation.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  Thus, while we 
appreciate the veteran's sincere and forthright argument, we 
must decide this case based on the medical evidence of 
record.  Medical examinations, both private and VA, have 
indicated that the veteran's hernia was readily reducible.  
Moreover, as to the question of whether the disability is 
susceptible of being improved by surgery, with all due 
respect for the veteran's opinion, that is also a 
determination to made by medical professionals.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to an increased disability rating for the 
veteran's left  inguinal hernia.  We have considered the 
assignment of a higher evaluation on an extra-schedular 
basis, under 38 C.F.R. § 3.321(b)(1).  However, the basis for 
an extra-schedular evaluation has not been shown, as the 
record does not demonstrate, nor has the veteran advanced 
contentions indicative of frequent periods of hospitalization 
or a marked interference with employment.  Thus, the 
veteran's disability does not pose such an unusual disability 
picture as to render impractical the application of the 
regular schedular standards.


ORDER

Entitlement to an increased evaluation for left inguinal 
hernia, currently evaluated at 10 percent, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

